        Case 3:15-cv-00675-JBA Document 1576 Filed 06/23/20 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

UNITED STATES SECURITIES AND EXCHANGE )
COMMISSION,                                        )
                                                   )
              Plaintiff,                           )
                                                   )
v.                                                 )        Civil Action No.
                                                   )        3:15-cv-675-JBA
                                                   )
IFTIKAR AHMED                                      )
                                                   )
              Defendant, and                       )
and                                                )
                                                   )
IFTIKAR ALI AHMED SOLE PROP; I-CUBED               )
DOMAINS, LLC; SHALINI AHMED; SHALINI               )
AHMED 2014 GRANTOR RETAINED                        )
ANNUNITY TRUST; DIYA HOLDINGS LLC;                 )
DIYA REAL HOLDINGS, LLC; I.I. 1, a minor child, )
by and through his next friends IFTIKAR and        )
SHALINI AHMED, his parents; I.I. 2, a minor child, )
by and through his next friends, IFTIKAR and       )
SHALINI AHMED, his parents; I.I. 3, a minor child, )
by and through his next friends, IFTIKAR and       )
SHALINI AHMED, his parents                         )
                                                   )
              Relief Defendants.                   )       June 23, 2020
                                                   )

                MOTION ON CONSENT FOR EXTENSION OF TIME
               TO CIRCULATE AND FILE THE RECEIVER’S SIXTH
             APPLICATION FOR PROFESSIONAL FEES AND EXPENSES

       Jed Horwitt, Esq. (the “Receiver”), appointed by the Court pursuant to the Order

Appointing Receiver [Doc. No. 1070] (the “Appointment Order”), by and through his undersigned

counsel, respectfully moves (the “Motion”) for a seven (7) day extension of time, up to and

including July 22, 2020, to circulate his Sixth Interim Application for Professional Fees and

Expenses (the “Sixth Application”) to counsel for the Commission, the Defendant, and counsel for

the Relief Defendants and a seven (7) day extension of time, up to and including August 21, 2020,
        Case 3:15-cv-00675-JBA Document 1576 Filed 06/23/20 Page 2 of 5



to file the Sixth Application with the Court. This is the first extension of time sought with respect

to this deadline. In support thereof, the Receiver respectfully states as follows:

       1.      The Appointment Order provides that “[w]ithin forty-five (45) days after the end

of each calendar quarter, the Receiver and Retained Personnel shall apply to the Court for

compensation and expense reimbursement from the Receivership Estate (the ‘Quarterly Fee

Applications’). At least thirty (30) days prior to filing a finalized Quarterly Fee Application with

the Court, the Receiver will serve upon counsel for the parties and Defendant Ahmed a complete

copy of the proposed Application, together with all exhibits and relevant billing information in a

format to be provided by the SEC.” (Appointment Order, ¶ 35).

       2.      Therefore, pursuant to Paragraph 35 of the Appointment Order, the Receiver is

required to circulate the Sixth Application (which covers the period between April 1 and June 30,

2020) to the Commission, the Relief Defendants, and the Defendant on July 15, 2020, and file the

Sixth Application on August 14, 2020.

       3.      Ordinarily, the Receiver’s counsel compiles the fee application in the fifteen days

between the end of the calendar quarter and the circulation deadline set forth by Paragraph 35 of

the Appointment Order. However, the Receiver’s primary counsel will be away from the office

beginning June 29 and until July 13, 2020, and thus will be unable to compile the Sixth Application

during that time period. The Receiver respectfully submits that the tasks necessary to compile the

Sixth Application (including drafting a narrative of the Receiver’s and his counsel’s activities

during the quarter, compiling and reviewing time and expense documents as well as the SFAR,

and updating the schedule of assets as required by the SEC Guidelines) cannot be completed to the

appropriate standard in the time between July 13 and the circulation deadline of July 15, 2020. The




                                                  2
        Case 3:15-cv-00675-JBA Document 1576 Filed 06/23/20 Page 3 of 5



Receiver submits that a seven (7) day extension of the circulation deadline until July 22, 2020,

would allow his counsel adequate time to compile the Sixth Application.

       4.      If the Court extends the circulation deadline to July 22, 2020, the Receiver

respectfully requests that the Court also extend the filing deadline of the Sixth Application seven

(7) days from August 14 to August 21, 2020. This extension of the filing deadline preserves the

30-day period, provided by Paragraph 35 of the Appointment Order, during which the

Commission, the Defendant, and the Relief Defendants can review and comment upon the Sixth

Application.

       5.      In the Receiver’s view, neither the Receivership Estate nor any of the parties to this

action will suffer any prejudice if the Court grants this Motion. The only material consequence

could be the delayed payment (in the amounts ultimately approved, if any, by the Court) to the

Receiver and his counsel.

       6.      In light of the foregoing, the Receiver respectfully submits that good cause exists

for the granting of this Motion.

       7.      The Defendant, the Relief Defendants, and the Commission all consent to the

granting of the relief requested in this Motion.




                                                   3
        Case 3:15-cv-00675-JBA Document 1576 Filed 06/23/20 Page 4 of 5



       WHEREFORE, the Receiver respectfully requests that the Court grant this Motion and

extend the Receiver’s deadline to circulate the Sixth Application to July 22, 2020, and extend the

Receiver’s deadline to file the Sixth Application to August 21, 2020, and grant such other and

further relief as the Court deems just and proper.

                                                     JED HORWITT, RECEIVER

                                                 By: / s / Christopher H. Blau
                                                    Christopher H. Blau (ct30120)
                                                    Zeisler & Zeisler, P.C.
                                                    10 Middle Street, 15th Floor
                                                    Bridgeport, CT 06604
                                                    Telephone: 203-368-4234
                                                    Email: cblau@zeislaw.com
                                                    His attorneys




                                                 4
        Case 3:15-cv-00675-JBA Document 1576 Filed 06/23/20 Page 5 of 5



                                 CERTIFICATE OF SERVICE


       I hereby certify that on June 23, 2020, a copy of the foregoing was filed electronically and

served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent by

e-mail to all parties by operation of the court’s electronic filing system or by mail to anyone unable

to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may access this

filing through the Court’s CM/ECF System. Furthermore, a copy of the foregoing was sent via

email to the Defendant, Iftikar A. Ahmed, at iftyahmed@icloud.com.



                                                       / s / Christopher H. Blau
                                                      Christopher H. Blau (ct30120)




                                                  5
